Citation Nr: 0203754	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  01-07 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to vocational rehabilitation benefits under the 
provisions of Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from April 1988 to January 
1992.

This appeal arises from a February 2001 decision of the 
Winston-Salem, North Carolina, Regional Office (RO) which 
denied the veteran's entitlement to vocational rehabilitation 
benefits under Title 38 of the United States Code.  It was 
determined that the veteran had not met the criteria for 
having an employment handicap.  The veteran appealed this 
decision.  


REMAND

In August 1992, the RO granted, inter alia, service 
connection for bursitis of the left shoulder.  In July 2000, 
the RO granted, inter alia, service connection for bilateral 
chondromalacia of the ankles.  In October 2001, the veteran 
claimed entitlement to increased evaluations for her left 
shoulder and bilateral ankle disabilities.  She also filed an 
original claim of entitlement to service connection for a 
right shoulder disorder secondary to her left shoulder 
disability.  

The RO has yet to adjudicate any of the claims filed in 
October 2001.  While these claims are not currently in 
appellate status, they are inextricably intertwined with the 
issue on appeal.  See Hoyer v. Derwinski, 1 Vet. App. 208 
(1991).  That is, if it is determined that the veteran's 
service-connected disorders have increased in severity, or 
that the award of service connection for a right shoulder 
disability increases the level of industrial inadaptability 
due to military service, such findings could result in a 
favorable decision regarding her level of employment 
handicap.  

Because the Board does not have jurisdiction over the issues 
raised in October 2001 the recent changes in law and 
regulations allowing Board development of appealed issues are 
not applicable.  See 67 Fed.Reg. 3099 (2002) (to be codified 
at 38 C.F.R. §§ 19.9, 19.31, 20.903, 20.1304).  The Board is 
required to remand a claim under the circumstances for the 
RO's initial consideration of the issues raised in October 
2001.

Therefore, in order to ensure the appellant's due process 
rights, this case is REMANDED to the RO for the following:

1.  The RO should adjudicate the 
veteran's entitlement to service 
connection for a right shoulder 
disability secondary to left shoulder 
bursitis.  The RO should further 
adjudicate her entitlement to increased 
evaluations for left shoulder and 
bilateral ankle disabilities.  All 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) must 
be completed prior to any RO decision.  
If necessary, this development should 
include obtaining all 
pertinent/identified medical evidence, 
obtaining appropriate VA medical 
examinations to determine the severity of 
the service-connected disabilities, as 
well as obtaining a VA examination to 
determine whether a nexus exists between 
the right shoulder and left shoulder 
disabilities.  Following any decision the 
veteran and her representative should be 
notified, and if appropriate, provided an 
opportunity to submit timely notice of 
disagreement.  Should an appeal be filed 
the RO should follow all appropriate 
appellate procedures.  Any statement of 
the case issued must specifically inform 
the veteran and her representative of the 
information, lay evidence, or medical 
evidence necessary to substantiate her 
claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).

2.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to vocational rehabilitation 
under Title 38 of the United States Code.  
The RO must specifically determine 
whether the veteran has a sufficient 
employment handicap to warrant vocational 
rehabilitation.  If any benefit sought on 
appeal remains denied, the veteran and 
her representative should be furnished a 
supplemental statement of the case 
(SSOC).  This SSOC must specifically 
inform the veteran and her representative 
of the information, lay evidence, or 
medical evidence necessary to 
substantiate her claims.  See 38 U.S.C.A. 
§ 5103A.  The veteran and her 
representative should then be given the 
opportunity to respond thereto.  
Thereafter, the case should be forwarded 
to the Board for appellate consideration.

The purpose of this REMAND is to afford due process.  It is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


